248 S.W.3d 55 (2008)
David L. SANDERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67299.
Missouri Court of Appeals, Western District.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied April 15, 2008.
Susan Lynn Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. Lisa M. Kennedy, Asst. Atty. Gen., Jefferson City, for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES E. WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.
Prior report: 126 S.W.3d 5.

Order
PER CURIAM.
David L. Sanders appeals the denial of his Rule 29.15 motion for postconviction relief. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).